HANEY. J.
(concurring specially). A special term may be held at any time without notice to the public. The trial of an issue of fact, arising upon a material allegation in a complaint controverted by the answer, is, in effect, the holding of -a special term. Failure to file a formal order for such special term may be an irregularity, but cannot render the results of such a trial void. Notice of trial in this case was properly given by leaving it at defendant's residence, in another state, with a person of suitable age and discretion. Rev. Code Civ. Proc. § 553, subd. 2. Thus is so notwithstanding the defendant might have been served in the manner provided by section 559. The latter is cumulative, not exclusive of the former, and a less reliable method of obtaining the object intended. For these reasons, I think, the judgment was not void, and that the order appealed from should be affirmed.
Fl’hRKR, P. J., dissenting.